DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8  are allowed.
The following is an examiner’s statement of reasons for allowance:   Recorded Prior Art fails to disclose or suggest combination structure of micro LED display panel as characteristics recited in base claim 1 comprising  the blue LED laver comprises a first transparent conductive laver, a first light emitting laver, and a first electrode laver stacked one by one along the depth direction, the first light emitting laver is provided between the first transparent conductive laver and the first electrode layer; the first light emitting laver comprises an N-type doped inorganic light emitting laver, an active laver, and a P-type doped inorganic light emitting laver stacked one by one along the depth direction; the active laver is provided between the P-type doped inorganic light emitting laver and the N-type doped inorganic light emitting layer; the N-type doped inorganic light emitting laver comprises a plurality of N-type doped units spaced apart from each other, the first electrode laver comprises a plurality of electrodes spaced apart from each other, each of the plurality of N-type doped units is coupled to the first transparent conductive layer; the P-type doped inorganic light emitting layer is coupled to each of the plurality of electrodes; a projection of each of the plurality of N-type doped units on the first electrode laver overlaps with one of the plurality of electrodes; a portion of the blue LED layer corresponding to one of the plurality of N-type doped units defines one blue sub-pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819